In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-341 CV

____________________


DONALD FOSTER, Appellant


V.


ORANGE COUNTY, TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-030163-C




MEMORANDUM OPINION
	Donald Foster, an inmate of the Texas Department of Criminal Justice, Institutional
Division, appeals from the dismissal of a suit filed against Orange County, Texas. Because
the appeal involves the application of well-settled principles of law, we deliver this
memorandum opinion.  Tex. R. App. P. 47.4.
	Foster brings one issue on appeal claiming the trial court erred in dismissing his
suit.  The trial court dismissed Foster's petition for the reasons it "is in fact frivolous and
has no realistic chance of ultimate success and has no arguable basis in law or in fact . .
. ."  See Tex. Civ. Prac. & Rem. Code Ann. § 14.003(b)(1), (2), and (3) (Vernon 2002). 
The basis of Foster's suit is the allegation that he was not properly indicted by a duly
empaneled grand jury.  In its Motion to Dismiss, appellee attached certified copies of the
grand jury indictments returned in each case.  We find no abuse of discretion by the trial
court in dismissing Foster's suit under Chapter 14 of the Texas Civil Practice and
Remedies Code.  Accordingly, the sole issue is overruled and the judgment is
AFFIRMED.





                                                                                     DON BURGESS

                                                                                            Justice

Submitted on December 24, 2003
Opinion Delivered January 8, 2004


Before McKeithen, C.J., Burgess and Gaultney, JJ.